Citation Nr: 0908738	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-41 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2. Entitlement to service connection for fatigue, to include 
as secondary to diabetes mellitus.

3. Entitlement to service connection for shortness of breath, 
to include as secondary to diabetes mellitus.

4. Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.

5. Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to diabetes mellitus.

6. Entitlement to service connection for tinea pedis and 
tinea capitus, to include as secondary to diabetes mellitus.

7. Entitlement to service connection for headaches, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
October 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction of the Veteran's claims file was later 
transferred to the RO in Waco, Texas.

This case was previously before the Board in February 2008.  
At that time the Board granted service connection for 
diabetes mellitus and requested further development regarding 
the remaining issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

VA has a duty to assist the Veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5103A.  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In its February 2008 decision/remand, the Board specifically 
requested that the RO make arrangements with the appropriate 
VA medical facility for the Veteran to be afforded 
examinations for his claimed disabilities.  The Veteran was 
scheduled for VA examinations for December 2008 but a 
November 2008 note shows that the Veteran cancelled these 
scheduled appointments.  This note also indicates that the 
Veteran was advised of the importance of these appointments 
and that the RO was unable to reschedule the appointments.  

Given the foregoing, the Board finds that compliance with the 
February 2008 remand has not been accomplished.  While the 
Veteran cancelled his scheduled December 2008 VA examinations 
and was advised of the importance of these appointments, 
there is no explanation as to why the RO did not make an 
attempt to reschedule the appointments. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.  

Also, the February 2008 Board remand noted that the latest VA 
medical records associated with the file are dated in 
November 2005.  While the remand did not specifically direct 
the RO to obtain any outstanding VA records relevant to the 
claims on appeal, it did note that these records should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 
C.F.R. § 3.159(c) (2008).



Accordingly, the case is REMANDED for the following action:

1.  Request all records regarding the 
Veteran's VA outpatient treatment from 
November 2005 to the present.  If these 
records are unobtainable, a negative 
reply must be noted in writing and 
associated with the claims folder.

2.  After completion of the foregoing, 
schedule the Veteran for appropriate VA 
examinations to address the etiology of 
his claimed disabilities, namely, 
hypertension, fatigue, shortness of 
breath, erectile dysfunction, peripheral 
neuropathy, tinea pedis and tinea capitus 
and headaches and the possible 
relationship to his service- connected 
diabetes mellitus. The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.

Based upon a review of the claims folder, 
the examiner(s) should provide the 
following opinion as to each claimed 
disability:

whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any diagnosed hypertension, fatigue, 
shortness of breath, erectile 
dysfunction, peripheral neuropathy, tinea 
pedis and tinea capitus and headaches is 
proximately due to or the result of the 
Veteran's service-connected diabetes 
mellitus. If the service-connected 
diabetes mellitus aggravated or 
contributed to or accelerated any of the 
claimed conditions, the examiner(s) 
should state to what extent, in terms of 
a percentage, it contributed as compared 
to the natural progress of the underlying 
condition itself. All opinions expressed 
by the examiner should be accompanied by 
a complete rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record and adjudicate the claims on 
appeal. If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



